   Case 1:21-mj-00091-ZMF Document 1 Filed 01/16/21 Page 1 of 1




     Guy Wesley Reffitt



           Defendant(s)




Code Section                                              Offense Description

18 USC 1752(a) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority
18 USC 1512(a)(2)(C) Obstruction of Justice




                                                                          Complainant’s signature

                                                                 Thomas B. Ryan, Special Agent
                                                                          Printed name and title




    01/16/2021
                                                                            Judge’s signature

       Washington D.C.                                                                                _ _
                                                                          Printed name and title
